Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 1 of 30   PageID #: 1493



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII

   KELLEY O'NEIL'S INC., IRISH ROSE        CIV. NO. 20-00449 LEK-RT
   SALOON INC., ANNA O'BRIEN'S
   INC., O'TOOLE'S IRISH PUB INC.,
   AND DOS KALBOS ENTERPRISES LLC,
   IN THEIR INDIVIDUAL CAPACITIES
   AND ON BEHALF OF THOSE SIMILARLY
   SITUATED;
                  Plaintiffs,
        vs.
   DAVID Y. IGE, IN HIS OFFICIAL
   CAPACITY AS GOVERNOR OF THE
   STATE OF HAWAII; CLARE E.
   CONNORS, IN HER OFFICIAL
   CAPACITY AS ATTORNEY GENERAL OF
   THE STATE OF HAWAII; STATE OF
   HAWAII, KIRK CALDWELL, IN HIS
   OFFICIAL CAPACITY AS MAYOR OF
   THE CITY AND COUNTY OF HONOLULU;
   AND CITY AND COUNTY OF
   HONOLULU,
                  Defendants.


      ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

              On October 20, 2020, Plaintiffs Kelley O’Neil’s Inc.,

  Irish Rose Saloon Inc., Anna O’Brien’s Inc., O’Toole’s Irish Pub

  Inc. , and Dos Kalbos Enterprises, LLC (collectively

  “Plaintiffs”) filed their Complaint.         [Dkt. no. 1.]    Also on

  October 20, 2020, Plaintiffs filed their Motion for Preliminary

  Injunction (“Motion”).      [Dkt. no. 6.]     On November 24, 2020

  Defendants David Ige, Clare E. Connors, and the State of Hawai`i

  (collectively “the State”) filed        their memorandum in opposition

  to the Motion (“State Opposition”), [dkt. no. 22,] and
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 2 of 30   PageID #: 1494



  Defendants Kirk Caldwell and the City and County of Honolulu

  (collectively “the City”) filed their memorandum in opposition

  to the Motion (“City Opposition”), [dkt. no. 21].           On

  December 7, 2020 Plaintiffs filed their reply.          [Dkt. no. 25.]

  On December 16, 2020, the Court held a hearing on the Motion.

              The Complaint was filed as a putative class action.

  Plaintiffs allege that

              [t]he putative Class consists of all bars and
              venues holding a Class 2, 5, 6, 10, 11, 12, 13,
              14, 15, 16, 17, or 18 liquor license, as defined
              by the Rules of the Liquor Commission of the City
              and County of Honolulu, who have been shut down
              by Defendant Governor Ige’s Proclamations and
              Defendant Mayor Caldwell’s executive orders since
              March 18, 2020.

  [Complaint at ¶ 61.]      Some businesses were deemed essential and

  allowed to remain open, while others, including Plaintiffs’

  businesses, were not.      See id. at ¶¶ 45-46.      Plaintiffs assert

  that the State and City “orders and proclamations do not provide

  a pre- or post- deprivation remedy to question ‘essential’ or to

  determine whether Plaintiffs can open with the same health

  related protocols as the ‘essential’ businesses allowed to

  open.”   [Id. at ¶ 46.]     “There was a list of businesses that

  were allowed to remain open for on-premises operations and that

  classification was neither reasonable nor rational, but rather

  random and unsupported by data, and therefore a denial of due

  process.”    [Id. at ¶ 47.]


                                        2
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 3 of 30   PageID #: 1495



              On December 17, 2020, an entering order was issued

  informing the parties of the Court’s ruling on the Motion.

  [Dkt. no. 29.]     The instant Order supersedes that entering

  order.    Plaintiffs’ Motion is respectfully denied.         The Court

  fully acknowledges with a heavy heart the emotional and economic

  toll Plaintiffs’ members and shareholders must be faced with as

  they watch their businesses be shuttered by the City and State

  governments while others are allowed to remain open in a limited

  or greater capacity.      However, as explained more fully below,

  the City and State have considerable discretion in crafting

  their response to a public health emergency, such as the COVID-

  19 pandemic, and are responsible for protecting the health of

  all residents in the City and County of Honolulu (“Honolulu”)

  and the State of Hawai`i (“Hawai`i”).         Therefore, the Court

  cannot conclude that Plaintiffs are entitled to the

  extraordinary injunctive relief sought.

                                  BACKGROUND

              COVID-19 is a worldwide respiratory illness caused by

  the coronavirus SARS-CoV-2.       [State Opp., Decl. of Sarah K.

  Kemble, M.D. (“Kemble Decl.”) at ¶ 4.1]         The United States


        1Dr. Kemble is “currently employed as the Acting State
  Epidemiologist with the Disease Outbreak Control Division
  (‘DOCD’) of the State of Hawai`i Department of Health (‘DOH’).”
  [Kemble Decl. at ¶ 1.] In that capacity, her duties are to
  “oversee the DOCD and . . . direct[] all DOH activities relating
                                               (. . . continued)
                                        3
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 4 of 30    PageID #: 1496



  Department of Health and Human Services identified COVID-19 as a

  public health emergency on January 31, 2020, and the World

  Health Organization declared COVID-19 to be a global pandemic on

  March 11, 2020.     [Id. at ¶ 5.]     As of November 22, 2020,

  globally there had been more than 58 million confirmed cases and

  over 1.3 million confirmed deaths, [id. at ¶ 6 (citing

  https://www.arcgis.com/apps/opsdashboard/index.html#/bda7594740f

  d40299423467b48e9ecf6),] in the United States more than 11.8

  million confirmed cases and over 250,000 deaths, [id. (citing

  Kemble Decl., Exh. 2,2] and in Hawai`i, there had been 17,098

  confirmed cases and 231 deaths, [id. at ¶ 7 (citing

  https://health.hawaii.gov/coronavirusdisease2019/)].              As of

  February 25, 2021, there have been 112,959,383 cases and

  2,506,088 deaths worldwide.       Johns Hopkins University of

  Medicine, Coronavirus Resource Center, Global Map,

  https://coronavirus.jhu.edu/map.html (last visited Feb. 25,

  2021).    Also, according to the Centers for Disease Control and

  Prevention (“CDC”), as of February 25, 2021, there have been

  28,138,938 cases and 503,587 deaths in the United States.              CDC,




  to emerging infections, disease surveillance and investigations,
  and immunizations.” [Id. at ¶ 3.]

        2Exhibit 2 is a printout, dated November 22, 2020, of the
  CDC COVID Data Tracker, “United States COVID-19 Cases and Deaths
  by State,” https://covid.cdc.gov/covid-data-
  tracker/#cases_deathsper100k.
                                        4
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 5 of 30   PageID #: 1497



  COVID Data Tracker, United States COVID-19 Cases and Deaths by

  State, https://covid.cdc.gov/covid-data-

  tracker/#cases_totalcases (last visited Feb. 25, 2021).

  Finally, in Hawai`i, as of February 25, 2021, there have been

  26,493 cases and 432 deaths.       Id.

              According to Dr. Kemble, COVID-19 spreads through the

  expulsion of respiratory droplets by an infected person, such as

  through talking or sneezing, and the droplets can remain

  suspended in the air for hours and can travel far.           [Kemble

  Decl. at ¶ 10 (citing https://www.cdc.gov/coronavirus/2019-

  ncov/more/scientific-brief-sars-cov-2.html).]          Airborne

  transmission occurs in situations such as those involving

  enclosed spaces, prolonged exposure to particles created by

  activities like singing or shouting, and inadequate ventilation.

  [Id. at ¶ 11 (citing https://www.cdc.gov/coronavirus/2019-

  ncov/more/scientific-brief-sars-cov-2.html).]          COVID-19 is also

  spread through touch, including personal contact (such as

  handshakes) or touching a surface that has          the virus on it,

  followed by touching one’s face.          [Id. at ¶ 12 (citing N van

  Doremalen, et al., Aerosol and surface stability of HCoV-19

  (SARS-CoV-2) compared to SARS-CoV-1, The New England Journal of

  Medicine, DOI: 10.1056/NEJMc2004973 (2020)).]          The symptoms of

  COVID-19 can range from asymptomatic to severe, and can lead to

  “cardiac arrhythmias, rhabdomyolysis, coagulopathy, and septic

                                        5
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 6 of 30   PageID #: 1498



  shock.”    [Id. at ¶ 13 (citing

  https://www.nejm.org/doi/full/10.1056/NEJMcp2009575?query=featur

  ed_coronavirus).]

              On March 4, 2020, Governor Ige and Mayor Caldwell

  issued their first proclamations related to the virus.            Office

  of the Governor, State of Hawai`i, Proclamation,

  https://governor.hawaii.gov/wp-content/uploads/2020/03/2003020-

  GOV-Emergency-Proclamation_COVID-19.pdf; . Office of the Mayor,

  City and County of Honolulu, Proclamation, COVID-19 [Novel

  Coronavirus],

  https://www.honolulu.gov/rep/site/may/may_docs/Proc_of_Emergency

  _or_Disaster_COVID19_03042020.pdf.        Governor Ige issued a number

  of supplementary proclamations.        In the Third Supplementary

  Proclamation, Governor Ige ordered that “all persons within the

  State of Hawai`i are ordered to stay at home or in their place

  of residence” except for a limited number of reasons, including

  work in essential businesses or operations.          Office of the

  Governor, State of Hawai`i, Third Supplementary Proclamation,

  https://governor.hawaii.gov/wp-content/uploads/2020/03/2003162-

  ATG_Third-Supplementary-Proclamation-for-COVID-19-signed.pdf, at

  2.   Bars and nightclubs were not included in the list of

  essential businesses or operations.        Id. at 2-6.     Through the

  Thirteenth Proclamation, which is addressed in the Motion, bars

  and nightclubs have not been allowed to reopen.          See generally

                                        6
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 7 of 30    PageID #: 1499



  Office of the Governor, State of Hawai`i, Thirteenth

  Proclamation Related to the COVID-19 Emergency, dated 9/22/20,

  https://governor.hawaii.gov/wp-content/uploads/2020/09/2009139-

  ATG_Thirteenth-Supplementary-Proclamation-for-COVID-19-

  distribution-signed.pdf (“Thirteenth Proclamation”).              Governor

  Ige issued additional proclamations since the Motion was filed,

  but, bars and nightclubs remained closed under all subsequent

  proclamations.     See e.g., Office of the Governor, State of

  Hawai`i, Eighteenth Proclamation Related to the COVID-19

  Emergency, dated 2/12/21, https://governor.hawaii.gov/wp-

  content/uploads/2021/02/2102078-ATG_Eighteenth-Proclamation-

  Related-to-the-COVID-19-Emergency-distribution-signed.pdf.

              Mayor Caldwell, in turn, issued a series of

  proclamations and orders supplementing his March 4, 2020

  proclamation, including Emergency Order No. 2020-27, (COVID-19

  [Novel Coronavirus]), Honolulu’s COVID-19 Recovery Framework:

  Order Implementing Tier 1 (“Order 27”).         See

  https://www.honolulu.gov/rep/site/may/may_docs/Emergency_Order_N

  o._2020-27_certified_-_signed.pdf.        In Order 27, the City stated

  that it had worked with experts from both the public sector and

  the private sector to develop a plan for reopening, called




                                        7
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 8 of 30   PageID #: 1500



  Honolulu’s COVID-19 Reopening Framework (“HCRF”),3 and started

  the City at Tier 1.4     Id. at 2.    In Order 27, the City also

  ordered that “[a]ll businesses with a facility in the City,

  except Essential Business, and Designated Businesses and

  Operations, are required to cease all activities within such

  facilities, except Minimum Basic Operations.”          [Id. at 3.]     The

  City included in the definition of “Essential Businesses”

  “[r]estaurants and other facilities that prepare and serve food,

  but only for delivery or carry out.”         [Id. at 11.]    Similarly,

  the City included in the definition of “Designated Businesses

  and Operations”

              Restaurants provided groups are limited to five
              (5) or fewer persons from the same household or
              living unit, occupancy is limited to no more than
              fifty percent (50%) of the maximum occupant load
              of the facility or room at issue, and conditions
              at http://ww.oneoahu.org/reopening/#restaurants
              are followed. Penalties for violations of any of
              these provisions are set forth at
              http://ww.oneoahu.org/reopening/#restaurants.




        3The HCRF is available at
  https://www.honolulu.gov/rep/site/may/may_docs/Honolulus_COVID19
  _Recovery_Framework.pdf.

        4The HCRF is a tier-based recovery framework. The gist of
  the framework is that, as COVID-19 cases decrease, businesses
  and services would gradually reopen. Tier 1 is identified as
  “representing a high level of community spread that is testing
  the limits of the public health system to test, contact trace,
  and isolate/quarantine; and puts some strain on the healthcare
  system.” HCRF at 1.
                                        8
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 9 of 30   PageID #: 1501



  Order 27, Exh. A (Designated Businesses and Operations) at 2

  (emphasis in original).      In contrast to restaurants, bars and

  nightclubs were to remain closed through Tier 3, and only reopen

  at Tier 4 with special restrictions.         HCRF at 9.    The tier level

  is determined by two metrics; to reach Tier 4, first, the seven

  day average of new cases reported in Honolulu needs to be less

  than twenty, and second, the seven day average percent of the

  positive tests needs to be less than one percent.           HCRF at 2.

               On February 22, 2021, Mayor Rick Blangiardi5 issued the

  Emergency Order No. 2021-02 (COVID-19 [Novel Coronavirus]),

  Honolulu’s COVID-19 Recovery Framework: Order Implementing

  Tier 3.     See

  https://www.honolulu.gov/rep/site/may/may_docs/2102128-

  CCH_Emergency_Order_No._2021-

  02_Implementing_Tier_3_part_1_certified_-_signed.pdf;

  https://www.honolulu.gov/rep/site/may/may_docs/2102128-

  CCH_Emergency_Order_No._2021-

  02_Implementing_Tier_3_part_2_certified_-_signed.pdf.             No City

  orders to date have allowed for the reopening of bars and

  nightclubs.

               In the Complaint, Plaintiffs acknowledge that

  government officials are granted deference when making time-




        5   Mayor Blangiardi succeeded Mayor Caldwell.
                                        9
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 10 of 30    PageID #:
                                   1502


sensitive decisions, [Complaint at ¶ 51,] but assert that “no

rationale [] supports the decision to keep bars and nightlife

venues closed,” [id. at ¶ 54].        Therefore, Plaintiffs assert

they have been deprived “of their liberty and property interests

without due process.”      [Id. at ¶ 57.]     Plaintiffs assert the

following claims: a 42 U.S.C. § 1983 procedural due process

claim pursuant to the Due Process Clause of the Fourteenth

Amendment (“Count I”); a § 1983 substantive due process claim

pursuant to the Due Process Clause of the Fourteenth Amendment

(“Count II”); a § 1983 equal protection claim for violation of

the Equal Protection Clause of the Fourteenth Amendment

(“Count III”); an equal protection claim for violation of

Article 1, § 5 of the Hawai`i State Constitution (“Count IV”);

and a Fifth Amendment Takings Clause claim (“Count V”).              In the

instant Motion, Plaintiffs seek “a preliminary injunction

enjoining the Defendants from enforcing the Governor’s

Thirteenth Supplementary Proclamation Related To The COVID-19

Emergency, or Mayor Caldwell’s Executive Order No. 20-27

implementing the City and County of Honolulu’s COVID-19 Recovery

Framework[.]”     [Motion at 19.]

                                  STANDARD

            This Court has described the standards that apply to a

motion for a preliminary injunction as follows:



                                     10
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 11 of 30   PageID #:
                                   1503


                       “[I]njunctive relief is an
                  extraordinary remedy that may only be
                  awarded upon a clear showing that the
                  plaintiff is entitled to such relief.”
                  Winter v. Natural Res. Def. Council, Inc.,
                  555 U.S. 7, 129 S. Ct. 365, 376, 172 L. Ed.
                  2d 249 (2008). The standard for granting a
                  preliminary injunction and the standard for
                  granting a temporary restraining order are
                  identical. See Haw. Cnty. Green Party v.
                  Clinton, 980 F. Supp. 1160, 1164 (D. Haw.
                  1997); Fed. R. Civ. P. 65.

            Sakala v. BAC Home Loans Servicing, LP, CV. No.
            10–00578 DAE–LEK, 2011 WL 719482, at *4 (D.
            Hawai`i Feb. 22, 2011) (alteration in original).

                       A plaintiff seeking a preliminary
                  injunction must establish that he is likely
                  to succeed on the merits, that he is likely
                  to suffer irreparable harm in the absence of
                  preliminary relief, that the balance of
                  equities tips in his favor, and that an
                  injunction is in the public interest. Am.
                  Trucking Ass’ns v. City of Los Angeles, 559
                  F.3d 1046, 1052 (9th Cir. 2009) (quoting
                  Winter v. Natural Res. Def. Council, Inc.,
                  555 U.S. 7, 129 S. Ct. 365, 374, 172 L. Ed.
                  2d 249 (2008)) (explaining that, “[t]o the
                  extent that [the Ninth Circuit’s] cases have
                  suggested a lesser standard, they are no
                  longer controlling, or even viable”
                  (footnote omitted)); see also Winter, 129 S.
                  Ct. at 374–76 (holding that, even where a
                  likelihood of success on the merits is
                  established, a mere “possibility” of
                  irreparable injury is insufficient to
                  warrant preliminary injunctive relief,
                  because “[i]ssuing a preliminary injunction
                  based only on a possibility of irreparable
                  harm is inconsistent with [the Supreme
                  Court’s] characterization of injunctive
                  relief as an extraordinary remedy that may
                  only be awarded upon a clear showing that
                  the plaintiff is entitled to such relief”).



                                     11
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 12 of 30    PageID #:
                                   1504


            Painsolvers, Inc. v. State Farm Mut. Auto. Ins.
            Co., 685 F. Supp. 2d 1123, 1128–29 (D. Hawai`i
            2010) (footnote and some citations omitted)
            (alterations in original). The Ninth Circuit has
            held that its “serious questions” version of the
            sliding scale test for preliminary injunctions
            survives Winter to the extent that, a court may
            grant a preliminary injunction where the
            plaintiff (1) “demonstrates . . . that serious
            questions going to the merits were raised and the
            balance of hardships tips sharply in the
            plaintiff’s favor[,]” and (2) satisfies the other
            Winter factors, likelihood of irreparable injury
            and that the injunction is in the public
            interest. Alliance for the Wild Rockies v.
            Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011)
            (citation and block quote format omitted) (some
            alterations in original).

Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 47 F. Supp.

3d 1069, 1075-76 (D. Hawai`i 2014) (alterations in Pac.

Radiation) (some citations omitted).         When the government is a

party, the last two factors, balance of equities and public

interest, merge.     Drakes Bay Oyster Co. v. Jewell, 747 F.3d

1073, 1092 (9th Cir. 2014).

                                DISCUSSION

I.    Likelihood of Success on the Merits

            Plaintiffs argue that “Mayor Caldwell’s rationale

constitutes random, arbitrary and unfair treatment, . .              [and]

there is no reasonable basis upon which to contend that bars

cannot appropriately manage their customers.”          [Motion at 16.]

As this district court explained:

                 Chief Justice Robert[s’s] concurrence in
            South Bay United Pentecostal Church v. Newsom

                                     12
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 13 of 30   PageID #:
                                   1505


            informs the Court’s analysis. ––– U.S. ––––, 140
            S. Ct. 1613, 207 L. Ed. 2d 154 [(2020)] (Roberts,
            C.J., concurring). Chief Justice Roberts
            recognized that the “Constitution principally
            entrusts ‘[t]he safety and the health of the
            people’ to the politically accountable officials
            of the States ‘to guard and protect.’” Id.
            (quoting Jacobson v. Massachusetts, 197 U.S. 11,
            38, 25 S. Ct. 358, 49 L. Ed. 643 (1905))
            (alteration in original). The latitude of
            officials “must be especially broad” when acting
            “in areas fraught with medical and scientific
            uncertainties.” Id. (quoting Marshall v. United
            States, 414 U.S. 417, 427, 94 S. Ct. 700, 38 L.
            Ed. 2d 618 (1974)). If officials do not exceed
            these broad limits, “they should not be subject
            to second-guessing by an ‘unelected federal
            judiciary,’ which lacks the background,
            competence, and expertise to assess public health
            and is not accountable to the people.” Id. at
            1613–14 (quoting Garcia v. San Antonio Metro.
            Transit Auth., 469 U.S. 528, 545, 105 S. Ct.
            1005, 83 L. Ed. 2d 1016 (1985)). This is
            particularly true when “a party seeks emergency
            relief in an interlocutory posture, while local
            officials are actively shaping their response to
            changing facts on the ground.” Id. at 1614. In
            such circumstances, “[t]he notion that it is
            ‘indisputably clear’ that the Government’s
            limitations are unconstitutional seems quite
            improbable.” Id.

                  . . . .

                 According to Jacobson, the liberties secured
            by the Constitution do “not import an absolute
            right in each person to be, at all times and in
            all circumstances, wholly freed from restraint.
            There are manifold restraints to which every
            person is necessarily subject for the common
            good.” Jacobson, 197 U.S. at 26, 25 S. Ct. 358.
            It is a “fundamental principle that persons and
            property are subjected to all kinds of restraints
            and burdens in order to secure the general
            comfort, health, and prosperity of the state.”
            Id. (citation and internal quotations marks
            omitted). When an epidemic of disease threatens

                                     13
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 14 of 30   PageID #:
                                   1506


            the safety of a community’s members, it “has the
            right to protect itself.” Id. at 27, 25 S. Ct.
            358. And commensurate with that right is a
            state’s authority “to enact quarantine laws and
            health laws of every description.” Id. at 25, 25
            S. Ct. 358 (internal quotations marks omitted).

                 [Governor Ige]’s Emergency Proclamations —
            purporting to protect public health during the
            COVID-19 pandemic — are not susceptible to
            Plaintiffs’ constitutional challenges unless they
            have “no real or substantial relation to” the
            crisis or are “beyond all question, a plain,
            palpable invasion of rights secured by the
            fundamental law.” Jacobson, 197 U.S. at 31, 25
            S. Ct. 358 (citations omitted). Indeed,
            “Jacobson instructs that all constitutional
            rights may be reasonably restricted to combat a
            public health emergency.” In re Abbott, 954 F.3d
            772, 786 (5th Cir. 2020). And “the judiciary may
            not ‘second-guess the state’s policy choices in
            crafting emergency public health measures.’” In
            re Rutledge, 956 F.3d 1018, 1029 (8th Cir. 2020)
            (quoting Abbott, 954 F.3d at 784).

Carmichael v. Ige, 470 F. Supp. 3d 1133, 1141–43 (D. Hawai`i

2020) (emphasis in Carmichael) (footnote omitted).

      A.    Real or Substantial Relation to Public Health

            Plaintiffs do not contend that the orders and

proclamations have no real or substantial relation to public

health.    Instead, the crux of Plaintiffs’ argument is that

requiring bars and nightclubs to shut down while allowing other

businesses, such as restaurants that have bars in them, to

remain open is “random, arbitrary and unfair treatment.”             See

Motion at 16.




                                     14
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 15 of 30    PageID #:
                                   1507


            “‘The problems of government are practical ones and

may justify, if they do not require, rough accommodations —

illogical, it may be, and unscientific.’”         Heller v. Doe by Doe,

509 U.S. 312, 321 (1993) (some citations omitted) (quoting

Metropolis Theatre Co. v. Chicago, 228 U.S. 61, 69–70 (1913)).

“True, even the standard of rationality . . . must find some

footing in the realities of the subject addressed by the

legislation.”     Id.   The City and the State have provided

sufficient explanation of the substantial relationship between

the closure of bars and nightclubs and the protection of public

health.    Hirokazu Toiya, the City’s Director of the Department

of Emergency Management, explained that the decision to require

the closure of bars and nightclubs and allow other businesses to

remain operational was made after lengthy deliberation.              [City

Opp., Decl. of Hirokazu Toiya (“Toiya Decl.”) at ¶¶ 2, 13.]

Based on input from Dr. Kemble, Kaua`i District Health Officer

Dr. Janet Berreman, and current State Health Director (who, at

the time, was a volunteer) Dr. Libby Char, the City considered,

inter alia: the ability to accommodate the wearing of face masks

at all times; physical distancing; exposure duration;

ventilation concerns; limiting activities known to increase

spread (such as singing or shouting); and the enforceability of

the restrictions.       [Id. at ¶¶ 14-15.]    Based on these factors,

the City concluded that bars and nightclubs presente an

                                     15
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 16 of 30   PageID #:
                                   1508


increased risk because: people cannot simultaneously drink and

wear a face covering; people from different household socialize

in bars; bars are loud due to music, causing people to raise

their voices; bars serve alcohol, which caused an increased

concern that patrons would not follow COVID-19 protocols; and

bar patrons would be more difficult to contact-trace due to

intermingling and customers’ reluctance to provide the necessary

information.     [Id. at ¶ 15.]    The City and State also concluded

that bars and nightclubs present increased risks compared to

restaurants.     [Id. at ¶ 17.]    Dr. Kemble similarly explained

that the decision to close bars and nightclubs and not close

other establishments was because bars and nightclubs were known

to be high-risk areas for COVID-19 because: people in bars and

nightclubs socialize; cannot wears masks while drinking; move

around; are more likely to sing, shout, cheer and raise their

voices which transmits increased respiratory droplets; and the

consumption of alcohol is likely to lower inhibition and

decrease likelihood of following COVID-19 protocols.           [Kemble

Decl. at ¶ 30.]

            The relationship between the factors identified as

conducive to COVID-19 transmission and situations generally

identified with bars and nightclubs has at least a footing in

reality.    Based on the reasoned analysis provided by the

representatives for the City and the State, the Court finds that

                                     16
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 17 of 30   PageID #:
                                   1509


the restrictions in question have a real or substantive relation

to public health.

      B.    Invasion of Rights Secured by the Constitution

            The second inquiry is whether the City and State

Orders and Proclamations are “beyond all question, a plain,

palpable invasion of rights secured by the fundamental law[.]”

See Jacobson, 197 U.S. at 31.

            1.    Count I – Procedural Due Process

            “To obtain relief on a procedural due process claim,

the plaintiff must establish the existence of (1) a liberty or

property interest protected by the Constitution; (2) a

deprivation of the interest by the government; and (3) lack of

process.”    Shanks v. Dressel, 540 F.3d 1082, 1090 (9th Cir.

2008) (brackets, citation, and quotation marks omitted).

Plaintiffs assert that they have protected liberty and property

interests that are being infringed upon because they are

“being[] denied the right to operate their bars,” [Complaint at

¶ 76,] and “[n]either Governor Ige nor Mayor Caldwell provided

any procedural due process before issuing the executive shutdown

Orders and Proclamations,” and no procedures are in place to

provide for post-deprivation due process, [id. at ¶ 77].

            “Procedural due process imposes constraints on

governmental decisions which deprive individuals of ‘liberty’ or

‘property’ interests within the meaning of the Due Process

                                     17
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 18 of 30   PageID #:
                                   1510


Clause of the Fifth or Fourteenth Amendment.”          Mathews v.

Eldridge, 424 U.S. 319, 332 (1976).        However, the United States

Supreme Court has recognized that “summary administrative action

may be justified in emergency situations.”          Hodel v. Vir.

Surface Mining & Reclamation Ass’n, 452 U.S. 264, 300 (1981)

(citations omitted).      “Protection of the health and safety of

the public is a paramount governmental interest which justifies

summary administrative action.        Indeed, deprivation of property

to protect the public health and safety is one of the oldest

examples of permissible summary action.”         Id. (brackets,

citations, and internal quotation marks omitted).           The COVID-19

pandemic is, without a doubt, a public health emergency.

Therefore, the orders and proclamations at issue are precisely

the types of government action permitted in response to an

emergency.

             Similarly, the due process clause does not prohibit

every intrusion into protected interests.         Halverson v. Skagit

Cnty., 42 F.3d 1257, 1260 (9th Cir. 1994), as amended on denial

of reh’g (Feb. 9, 1995).       “[W]hen the action complained of is

legislative in nature, due process is satisfied when the

legislative body performs its responsibilities in the normal

manner prescribed by law.”       Id. (citations omitted).

Accordingly, the Ninth Circuit has “determined also that

governmental decisions which affect large areas and are not

                                     18
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 19 of 30   PageID #:
                                   1511


directed at one or a few individuals do not give rise to the

constitutional procedural due process requirements of individual

notice and hearing; general notice as provided by law is

sufficient.”     Id. at 1261 (citations omitted).       The City’s

Orders and the State’s Proclamations affect large areas and are

not directed at one or few individuals, and therefore do not

give rise to the constitutional requirements of individual

hearing and notice.      Therefore, the Plaintiffs are unlikely to

succeed on the merits with respect to Count I.6

            2.    Count II – Substantive Due Process

            As this district court previously noted,

                 The substantive component of the Due Process
            Clause of the Fourteenth Amendment “protects
            certain individual liberties from state
            interference.” Franceschi v. Yee, 887 F.3d 927,
            937 (9th Cir. 2018) (alteration in original)
            (citations omitted). “[O]nly those aspects of
            liberty that we as a society traditionally have
            protected as fundamental are included within the
            substantive protection of the Due Process
            Clause.” Id. (citation omitted). Therefore,
            substantive due process is “largely confined to
            protecting fundamental liberty interests, such as
            marriage, procreation, contraception, family
            relationships, child rearing, education and a
            person’s bodily integrity, which are ‘deeply

      6The Court acknowledges persuasive analysis with respect to
Halverson as to whether a similar government order qualified as
legislative action. See Bols v. Newsom, Case No. 20cv873-BEN
(BLM), 2021 WL 268609, at *5 (S.D. Cal. Jan. 26, 2021).
However, given the lack of Ninth Circuit authority and the
disparate procedural postures between Bols and the instant
Motion, see, Bols, 2021 WL 268609, at *1, the Court finds that
Plaintiffs are unlikely to succeed on the merits with respect to
Count I.
                                     19
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 20 of 30   PageID #:
                                   1512


            rooted in this Nation’s history and tradition.’”
            Id. (citations omitted); see also Engquist v. Or.
            Dep’t of Agric., 478 F.3d 985, 996 (9th Cir.
            2007) (“A threshold requirement to a substantive
            or procedural due process claim is the
            plaintiff’s showing of a liberty or property
            interest protected by the Constitution.”
            (citation omitted)).

Carmichael, 470 F. Supp. 3d at 1147–48 (alteration in

Carmichael).     Furthermore,

            [r]estrictions on selecting and pursuing work are
            recognized by the Fourteenth Amendment’s Due
            Process Clause. “It requires no argument to show
            that the right to work for a living in the common
            occupations of the community is of the very
            essence of the personal freedom and opportunity
            that it was the purpose of the [Fourteenth]
            Amendment to secure.” Truax v. Raich, 239 U.S.
            33, 41, 36 S. Ct. 7, 60 L. Ed. 131 (1915)
            (citations omitted). More recently, the Supreme
            Court stated that “the Fourteenth Amendment’s Due
            Process Clause includes some generalized due
            process right to choose one’s field of private
            employment.” Conn v. Gabbert, 526 U.S. 286, 291–
            92, 119 S. Ct. 1292, 143 L. Ed. 2d 399 (1999);
            see also Ry. Employees’ Dep’t v. Hanson, 351 U.S.
            225, 234, 76 S. Ct. 714, 100 L. Ed. 1112 (1956)
            (“[T]he right to work, which the Court has
            frequently included in the concept of ‘liberty’
            within the meaning of the Due Process Clauses may
            not be denied by the Congress.” (citations
            omitted)); Schware v. Bd. of Bar Exam’rs, 353
            U.S. 232, 238–39, 77 S. Ct. 752, 1 L. Ed. 2d 796
            (1957); Terrace v. Thompson, 263 U.S. 197, 215,
            44 S. Ct. 15, 68 L. Ed. 255 (1923) (protecting
            the “right to earn a livelihood by following the
            ordinary occupations of life”); Dittman v.
            California, 191 F.3d 1020, 1029 (9th Cir. 1999).

                 However, as we recognized in Dittman, 191
            F.3d at 1031 n.5, the Court has never held that
            the right to pursue work is a fundamental right.
            The Court has stated that the “generalized” right
            to choose one’s employment “is nevertheless

                                     20
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 21 of 30   PageID #:
                                   1513


            subject to reasonable government regulation.”
            Conn, 526 U.S. at 292, 119 S. Ct. 1292. Our
            court has described the judicial review which
            applies to laws infringing on nonfundamental
            rights as a very narrow one. “[W]e do not
            require that the government’s action actually
            advance its stated purposes, but merely look to
            see whether the government could have had a
            legitimate reason for acting as it did.”
            Wedges/Ledges [of Cal., Inc. v. City of Phoenix],
            24 F.3d [56,] 66 [(9th Cir. 1994)] (emphasis in
            original). . . .

Sagana v. Tenorio, 384 F.3d 731, 742–43 (9th Cir. 2004)(emphasis

and some alterations in Sagana).

            In light of the controlling precedent, Plaintiffs’

claim for substantive due process violation fails because there

are legitimate reasons the State and the City closed the bars

and nightclubs.     Given the health expert analysis that bars

present an increased risk of COVID-19 transmission compared to

other businesses, in light of distancing concerns, ventilation

concerns, the increased spread of respiratory droplets, and the

risk of decreased compliance with protocols dues to alcohol

consumption, see, e.g., Kemble Decl. at ¶¶ 11-12, 30, the Court

finds that legitimate reasons for the restrictions on bar

operations exist, and more importantly, that the City and the

State could have had a legitimate reason for closing the bars.

Therefore, Plaintiffs are unlikely to succeed with respect to

Count II.




                                     21
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 22 of 30   PageID #:
                                   1514


            3.    Count III - Equal Protection under the Fourteenth
                  Amendment

                 “The Equal Protection Clause of the
            Fourteenth Amendment commands that no State shall
            ‘deny to any person within its jurisdiction the
            equal protection of the laws,’ which is
            essentially a direction that all persons
            similarly situated should be treated alike.”
            City of Cleburne v. Cleburne Living Ctr., 473
            U.S. 432, 439, 105 S. Ct. 3249, 87 L. Ed. 2d 313
            (1985) (citing Plyler v. Doe, 457 U.S. 202, 216,
            102 S. Ct. 2382, 72 L. Ed. 2d 786 (1982)).

                 In analyzing Equal Protection claims, our
            “first step . . . is to identify the state’s
            classification of groups.” Country Classic
            Dairies, Inc. v. Milk Control Bureau, 847 F.2d
            593, 596 (9th Cir. 1988). Once we have
            identified a classified group, we look for a
            control group, Freeman v. City of Santa Ana, 68
            F.3d 1180, 1187 (9th Cir. 1995), composed of
            individuals who are similarly situated to those
            in the classified group in respects that are
            relevant to the state’s challenged policy, Ariz.
            Dream Act Coal. v. Brewer, 855 F.3d 957, 966 (9th
            Cir. 2017). If the two groups are similarly
            situated, we determine the appropriate level of
            scrutiny and then apply it. Id. at 969.

Gallinger v. Becerra, 898 F.3d 1012, 1016 (9th Cir. 2018)

(alteration in Gallinger).

            The classified group is bar owners in Honolulu, the

control group is owners of restaurants with bars in Honolulu,

and all restaurants and bars outside of Honolulu.           See Complaint

at ¶ 101.    Given that no fundamental interest is implicated, see

Sagana, 384 F.3d at 743, the appropriate level of scrutiny is

rational basis review.      See U. S. Dep’t of Agric. v. Moreno, 413

U.S. 528, 533 (1973) (“Under traditional equal protection

                                     22
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 23 of 30   PageID #:
                                   1515


analysis, a legislative classification must be sustained, if the

classification itself is rationally related to a legitimate

governmental interest.” (citations omitted)).          “In applying

rational-basis review, [the Court is] free to consider any

‘legitimate governmental interest’ the State has in” restricting

bar operations.     See Gallinger, 898 F.3d at 1018        (citing

Moreno, 413 U.S. at 534, 93 S. Ct. 2821.)

            Plaintiffs argue that it is arbitrary for the State

and the City to close bars in Honolulu while other

establishments that serve alcohol remain operational.           However,

the declarations of the health and emergency response experts

are persuasive, as the decision was apparently based on

consideration of the specific factors conducive to transmission

to COVID-19, such as the inability to use face coverings while

drinking, poor ventilation, mingling of households, situations

where people raise their voices, and the prevalence of those

circumstances in bars more than other types of businesses.             See

e.g., Toiya Decl. at ¶ 15.       It follows that limiting access to

the types of environments that are more likely to allow for the

spread of COVID-19 furthers the legitimate government interest

of protecting public health.       Therefore, the Court finds that

the State and City orders and proclamations closing bars bear a

rational relationship to a legitimate government interest and,

Plaintiffs are unlikely to succeed on Count III.

                                     23
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 24 of 30   PageID #:
                                   1516


            4.    Count IV – Equal Protection under State Law

            Plaintiffs argue that, while “the right to contract is

not necessarily a fundamental right under the US Constitution,

the State of Hawaii holds otherwise by including the right to

acquire and possess property as a fundamental right in Section 2

of its Bill of Rights.”      [Motion at 11.]     Thus, Plaintiffs

appear to be asserting that they have in a fundamental property

right to contract under state law.        While the Hawai`i Supreme

Court has

            acknowledged “the liberty of [a] citizen to
            choose and pursue an innocent occupation[,]”
            Territory v. Kraft, 33 Haw. 397, 408 (1935),
            “[it] has already held that the right to work is
            not fundamental and that, therefore, only the
            rational basis test applies.” Nagle[v. Bd. of
            Educ.], 63 Haw. [389,] 399, 629 P.2d [109,] 116
            [(1981)] (citations omitted); accord, Daoang v.
            Department of Education, 63 Haw. 501, 504, 630
            P.2d 629, 631 (1981); Maeda v. Amemiya, 60 Haw.
            662, 669, 594 P.2d 136, 141 (1979); Ross[v.
            Peters], 846 P.2d [1007,] 1115 [(Okla. 1993)]
            (“[T]he cluster of interests in state licensing
            of professionals is not per se viewed as a
            fundamental right which demands strict
            scrutiny.”).

                 “Under the rational basis test, we inquire
            as to whether a statute rationally furthers a
            legitimate state interest.” Estate of Coates v.
            Pacific Engineering, a Div. of Pacific Lining
            Co., Inc., 71 Haw. 358, 364, 791 P.2d 1257, 1260
            (1990). . . .

Applications of Herrick, 82 Hawai`i 329, 346, 922 P.2d 942, 959

(1996) (some alterations in Herrick) (footnote omitted).



                                     24
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 25 of 30   PageID #:
                                   1517


             As with previous Counts, Plaintiffs argue the decision

to close bars is unlawful because it constitutes arbitrary

treatment.    However, as with Plaintiffs’ claims under the

Fourteenth Amendment, the experts employed by the City and the

State demonstrate that the decision was based on circumstances

prevalent in bars and the transmission of COVID-19, and

therefore constitutes a rational basis because closure furthers

the legitimate government interest of protecting public health.

See e.g., Toiya Decl. at ¶ 15.        Therefore, Plaintiffs are

unlikely to succeed with respect to Count IV.

II.   Irreparable Harm Absent Preliminary Relief

             There is Ninth Circuit case law supporting Plaintiffs’

position that the reasonable fear of being put out of business

satisfies the irreparable harm requirement for a preliminary

injunction.    In hiQ Labs, Inc. v. LinkedIn Corp., the Ninth

Circuit stated:

                  “[M]onetary injury is not normally
             considered irreparable.” Los Angeles Mem’l
             Coliseum Comm’n v. Nat’l Football League, 634
             F.2d 1197, 1202 (9th Cir. 1980). Nonetheless,
             “[t]he threat of being driven out of business is
             sufficient to establish irreparable harm.” Am.
             Passage Media Corp. v. Cass Commc’ns, Inc., 750
             F.2d 1470, 1474 (9th Cir. 1985). As the Second
             Circuit has explained, “[t]he loss of . . . an
             ongoing business representing many years of
             effort and the livelihood of its . . . owners,
             constitutes irreparable harm. What plaintiff
             stands to lose cannot be fully compensated by
             subsequent monetary damages.” Roso–Lino Beverage
             Distributors, Inc. v. Coca–Cola Bottling Co. of

                                     25
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 26 of 30   PageID #:
                                   1518


            New York, Inc., 749 F.2d 124, 125–26 (2d Cir.
            1984) (per curiam). Thus, showing a threat of
            “extinction” is enough to establish irreparable
            harm, even when damages may be available and the
            amount of direct financial harm is ascertainable.
            Am. Passage Media Corp., 750 F.2d at 1474.

938 F.3d 985, 993 (9th Cir. 2019) (alterations in hiQ Labs).             In

hiQ Labs, there was evidence that the threatened loss of

business was more than “purely hypothetical.”          Id. (stating

that, after hiQ Labs received a cease-and-desist letter from

LinkedIn, the financing round that hiQ Labs was going through

stalled, and hiQ Labs lost several employees).

            There is no dispute that the closure of Plaintiffs’

businesses constitutes a threatened loss that is more that

purely hypothetical.      This factor weighs in favor of granting

Plaintiff’s Motion.

III. Balance of the Equities and Public Interest

            “A plaintiff seeking a preliminary injunction must

establish . . . that the balance of equities tips in his favor,

and that an injunction is in the public interest.”           Winter, 555

U.S. 7, 20 (2008) (citations omitted).

            When the reach of an injunction is narrow,
            limited only to the parties, and has no impact on
            non-parties, the public interest will be “at most
            a neutral factor in the analysis rather than one
            that favor[s] [granting or] denying the
            preliminary injunction.” See Bernhardt v. L.A.
            County, 339 F.3d 920, 931 (9th Cir. 2003). If,
            however, the impact of an injunction reaches
            beyond the parties, carrying with it a potential
            for public consequences, the public interest will

                                     26
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 27 of 30   PageID #:
                                   1519


            be relevant to whether the district court grants
            the preliminary injunction. See Sammartano v.
            First Judicial Dist. Court, 303 F.3d 959, 965
            (9th Cir. 2002) (“‘In cases where the public
            interest is involved, the district court must
            also examine whether the public interest favors
            the plaintiff.’”) (alteration omitted) (quoting
            Fund for Animals v. Lujan, 962 F.2d 1391, 1400
            (9th Cir. 1992)); see also Golden Gate Rest.
            Ass’n v. City & County of S.F., 512 F.3d 1112,
            1126 (9th Cir. 2008). “[When] an injunction is
            asked which will adversely affect a public
            interest . . . the court may in the public
            interest withhold relief until a final
            determination of the rights of the parties,
            though the postponement may be burdensome to the
            plaintiff.” Weinberger v. Romero–Barcelo, 456
            U.S. 305, 312–13, 102 S. Ct. 1798, 72 L.Ed.2d 91
            (1982). In fact, “courts . . . should pay
            particular regard for the public consequences in
            employing the extraordinary remedy of
            injunction.” Id. at 312, 102 S. Ct. 1798.

Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138–39 (9th Cir.

2009) (alterations in Stormans).

            In no uncertain terms, the closure of parts of

Hawaii’s economy has weighed heavily on the conscience of every

member of the Honolulu community.         The City and the State have

forced bar and nightclub owners to bear an extraordinary, and

indeed, unequal burden in the COVID-19 response.           While some

businesses are allowed to remain open, even businesses that bear

a striking resemblance to Plaintiffs’ own, Plaintiffs have been

shuttered by government action, to the great loss of the owners,

employees, customers, community, and Honolulu and Hawai`i

themselves.    To that end, the Court expresses its deepest


                                     27
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 28 of 30   PageID #:
                                   1520


sympathy to all those who have suffered losses from the

closures, as well as from COVID-19.

            Understandably, Plaintiffs are frustrated with the

closures.    However, the closures “need not be the most effective

or least restrictive measure possible to attempt to stem the

spread of COVID-19.”      See League of Indep. Fitness Facilities &

Trainers, Inc. v. Whitmer, 814 F. App’x 125, 129 (6th Cir. 2020)

(citing Heller, 509 U.S. at321, 113 S. Ct. 2637).           Also,

although bars and nightclubs are clearly not the only source of

COVID-19 transmission, and it is not the case that every feature

which the health experts were concerned with will be present in

every bar, the law does not demand a perfect response to equally

address every component of every ailment.         It is enough that

City and the State have attempted to apply a remedy to one part

of the identified problem.       See Williamson v. Lee Optical of

Okla. Inc., 348 U.S. 483, 489 (1955) (“The legislature may

select one phase of one field and apply a remedy there,

neglecting the others.” (citation omitted)).          Furthermore,

            [s]haping the precise contours of public health
            measures entails some difficult line-drawing. Our
            Constitution wisely leaves that task to officials
            directly accountable to the people. South Bay,
            140 S. Ct. at 1613–14 (Roberts, C.J., concurring)
            (citing Jacobson, 197 U.S. at 38, 25 S. Ct. 358)
            (observing that where the “broad limits” of
            rational basis review “are not exceeded, they
            should not be subject to second-guessing by an
            ‘unelected federal judiciary,’ which lacks the
            background, competence, and expertise to assess

                                     28
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 29 of 30   PageID #:
                                   1521


            public health and is not accountable to the
            people”). Even if imperfect, the Governor’s Order
            passes muster under the rational basis test.

Indep. Fitness Facilities, 814 F. App’x at 129 (citation

omitted).    Here, as other district courts have determined, the

Court is not is a position to second guess the elected officials

charged with responding to public health emergencies.           See,

e.g., Talleywhacker, Inc. v. Cooper, 465 F. Supp. 3d 523, 543

(E.D.N.C. 2020).     The State and the City faced a decision with

potentially tremendous loss on both sides.          The State and the

City made the decision to close some types of businesses in

effort to slow the spread of a deadly virus.          Neither the Court

nor Plaintiffs are in a position to undermine those decisions.

Therefore, the final two factors weigh against granting the

Motion.

            In conclusion, Plaintiffs’ Motion is denied because,

at this point, they are not likely to succeed on the merits, and

although they may have shown irreparable harm, the balance of

the equities and public interest weigh against issuance of a

preliminary injunction.

                                CONCLUSION

            For the foregoing reasons, Plaintiffs’ Motion for

Preliminary Injunction, filed October 20, 2020, is HEREBY

DENIED.

            IT IS SO ORDERED.

                                     29
Case 1:20-cv-00449-LEK-RT Document 31 Filed 02/26/21 Page 30 of 30   PageID #:
                                   1522


            DATED AT HONOLULU, HAWAII, February 26, 2021.




KELLEY O’NEIL’S INC., ET AL. VS. DAVID Y. IGE, ET AL; CV 20-
00449 LEK-RT; ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY
INJUNCTION




                                     30
